Citation Nr: 0414801	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection of an acquired psychiatric 
disability, currently diagnosed as schizoaffective disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from March 1964 to 
March 1968 and was honorably discharged.  Appellant reentered 
active duty in November 1978 but was discharged as unsuitable 
in December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that denied service connection 
for a psychosis, currently diagnosed as schizoaffective 
disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).   
Appellant's present attempt to reopen the claim was received 
in October 1996, prior to enactment of the VCAA, but was 
still under adjudication on the date the VCAA was enacted.  
The VCAA accordingly applies to this claim.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is also now a requirement for VA to inform 
appellant to "give us all you've got" supporting the claim.  
See 38 C.F.R. § 3.159 (2002).  The VCAA also places a 
heightened requirement on VA to assist a claimant in 
obtaining evidence to substantiate his claim, unless no 
reasonable possibility exists that further evidence would aid 
in substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Proper notice has not been 
provided in view of the change in issue as described below.

The Board notes that a decision by the Board in December 1980 
denied appellant's claim for service connection for an 
acquired psychiatric disorder.  Under the procedures then in 
effect, the Board's decision was final, absent submission of 
new and material evidence to support reopening the claim.  
Appellant attempted to reopen the claim, but those 
applications were denied by the Philadelphia, Pennsylvania, 
RO in rating decisions dated November 1987 and July 1988.

Appellant submitted the instant claim for service connection 
to the Newark, New Jersey, RO in October 1996.  It appears 
that the Newark RO adjudicated the claim on the merits, 
without first formally adjudicating the question of whether 
the claim should be reopened.   RO subsequently denied the 
claim on the merits.  However, before the Board can evaluate 
the merits of a previously denied claim, there must first be 
an adjudication of whether the claimant has submitted new and 
material evidence in respect to that claim.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for an 
acquired psychiatric disorder have been 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice should include 
a list of evidence currently on file, a 
definition of "new and material 
evidence," and an invitation to 
appellant to "give us all you've got" 
in support of his claim.

2.  After completing any necessary 
development in addition to that listed 
above, the RO should adjudicate whether 
new and material evidence has been 
received to support reopening 
appellant's claim.  If RO determines 
that new and material has been 
received, RO should reopen the claim 
and adjudicate the question of service 
connection on the merits.  If RO 
determines that new and material 
evidence had not been received, RO 
should continue the previous denial, 
but provide appropriate reasons and 
bases for the decision reached.  In 
either case, RO should issue a new 
rating decision addressing the correct 
issue of new and material evidence.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




